DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
The Applicant’s only argument, on page 14, states that the previous rejection of claim 7 by DeMuth, in view of Shkolnik, does not teach a spatial light modulator downstream of a polarizing beam splitter, receiving light from the polarizing beam splitter.
However, this argument pertains to a new amendment element at the end of independent claim 7, stating “wherein the spatial light modulator receives light from the polarizing beam splitter”.  This amended claim element will be addressed in the Final rejection of claim 7 below.
No arguments filed 11/20/2020 were made to the rejections to the claim set as written at the time of the Non-Final Rejection filed on 8/21/2020.
The Examiner acknowledges the cancellation of claim 12; and the amendments to claims 7, 8, 10, 13, 14, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 7, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth (US20170232637A1), in view of Shkolnik (US20170225393A1).

DeMuth does not teach the second respective projected images of the respective cross-sectional layers are created by directing a second laser beam through a second optical path, or wherein the first and second laser beams are formed from a common laser beam using a polarizing beam splitter, 
DeMuth teaches that the polarizing beam splitter (Fig. 3A, item 386 [0048]) is only using one of the two split beams.  The deflected beam (Fig. 3A, item 315; [0048]) is sent to a beam dump (Fig. 3A, item 318) that absorbs the rejected energy.  
However, the prior art of Shkolnik teaches a beam splitter (Fig. 1A, item 44) directing two laser beams into two linear scanning devices (Fig. 1A, items 50a&50b) delivering output beams from two optical paths (Fig. 1A, items 51a&51b) which will intersect at a focal point.  The linear scanning device components are equivalent to Figure 7 (Item 76; [0046]); with its input beam (Fig. 7, item 100) interchangeable with beams of Fig. 1A, items 46a and 46b [0031].  Each linear scanning device further comprises a collimator (Fig. 7, item 120) and cylindrical lens (Fig. 7, item 122; [0031]), and a DMD [0003] which includes the energy deflector micromirror (Fig. 7, item 124; [0031, 0032, 0039]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing to substitute the linear scanning device movable assembly (Fig. 1A, item 48; [0026]) taught by Shkolnik, into the DeMuth apparatus after the polarizer (item 382), in place of the DeMuth Figure 3A beam dump (item 318), optics (item 384) and movable mirror (item 386).
Using both beams from a splitter, taught by Shkolnik, to heat and melt areas of the powder bed, would improve the additive manufacturing system taught by DeMuth.  This would result in one original energy beam source producing a pair of modulated laser beams to project images; each beam with a spatial light modulator, DMD, receiving light from the polarizing beam splitter.  This would conserve the energy that is wasted by the beam dump in the DeMuth apparatus.  Shkolnik teaches that this split and refocusing of two beams can be used to create larger, higher resolution objects [Abstract].  See MPEP 2143(I)(B).


With respect to claim 14(a), Shkolnik teaches means for projecting comprises a first optical arrangement for creating and directing a first laser beam (Fig. 1A, item 46a output; [0026]) incident upon the spatial light modulator (Fig. 1A, item 50a [0026]), said spatial light modulator arranged to direct the resulting spatially light modulated laser beam to projecting optics of the first optical path (Fig. 7) arranged to project the resulting spatially light modulated laser beam onto the powder bed (Fig. 1A, item 63; [0025]); wherein the first optical arrangement for creating the first laser beam comprises a laser source optically coupled with a fiber collimator (Fig. 7, item 120), such that a portion of the incident collimated light beam is provided after the DeMuth polarizing beam splitter and Shkolnik collimator as a polarized beam.
The apparatus of DeMuth, in view of Shkolnik, does not teach the collimator before the polarizing beam splitter, and therefore does not teach providing an incident collimated light beam to the polarizing beam splitter.  DeMuth, in view of Shkolnik, instead teaches a pair of collimators immediately after the polarizing beam splitter, one for each resulting beam.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that collimating and splitting of a beam can be an interchangeable order of steps that would result in the same predictable outcome; and that if the pair of collimators taught by Shkolnik were removed and replaced by one collimator before the DeMuth polarized beam splitter, the result would be the same two collimated, polarized beams of light delivered to their next component, the beam expanders.

With respect to claim 16, Shkolnik teaches the spatial light modulator downstream of the beam splitter as a DMD, configured to reflect light from the polarizing beam splitter into the first optical path.
Shkolnik is silent on an LCoS panel.
However, DeMuth teaches a spatial light modulator comprising a liquid crystal on silicon panel [0077].
It would have been prima facie obvious to a person of ordinary skill in the art prior to filing to substitute an LCoS panel, taught by DeMuth, in place of the first beam DMD taught by the powder bed fusion apparatus of Demuth, in view of Shkolnik, wherein the liquid crystal on silicon panel is configured to reflect light from the polarizing beam splitter into the first optical path.  This would obtain the predictable result of an alternate means of first beam spatial light modulation.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DeMuth (US20170232637A1), in view of Shkolnik (US20170225393A1), as set forth above in the rejection of claim 7, and further in view of Feldmann (US20180207722A1).

With respect to claims 8 and 9, in addition to Shkolnik teaching a pair of DMD’s, DeMuth teaches a system wherein the spatial light modulator comprises a liquid crystal on silicon panel ([0077]; 
DeMuth [0043], in view of Shkolnik [0042-0044], teaches a system further comprising a feedback system including one or more imaging devices, said feedback system coupled to the control system and wherein the memory stores second further instructions, which further instructions cause the processor to monitor image quality from the imaging devices, determine power or temperature distributions on the respective cross-sectional layers of the object, and adjust intensity levels of images or fusion time.
DeMuth, in view of Shkolnik, is silent on a 2nd step for directing the first laser beam to be incident on the representation of the image of the respective cross-sectional layer.
However, Feldmann teaches this with a laser dot projection (Fig 6B, item 213; [0054]).  Feldmann teaches using one laser “to heat the powder to a significant fraction of its melting point, and one or more modulated linear shaped projections that cause local melting” [0055].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the non-spatial laser, taught by Feldmann, into the first laser of the DeMuth, in view of Shkolnik, apparatus to allow finer control of the powder sintering process, resulting in higher quality products.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth (US20170232637A1), in view of Shkolnik (US20170225393A1), as set forth above in the rejection of claim 7, and further in view of Ljungblad (US20150306819A1).

DeMuth, in view of Shkolnik, is silent on infra-red heating.
However, the prior art of Ljungblad teaches a system wherein the means for heating comprises one or more IR devices with a laser beam directed through a different optical path, and instructions which cause the processor to control the IR heat and the laser beam to heat the respective layers to a temperature below a melting point in stages, using the IR heat to a first temperature and the laser beam to a second temperature, above the first. (Col 4, lines 56 - Col 5, line 1). 
Ljungblad does not teach that both the first and the second powder temperatures are below the melting point, but instead teaches that the IR and first laser can be used for sintering, while the second laser can be used for melting [0086], However, it would be obvious for a person skilled in the art that the components needed to meet instant claim 10 are included by Ljunblad, and reducing the power of the lasers by control programming would allow use of both lasers below the melting point of the material for sintering. See MPEP 2114(11).
It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the IR and laser preheating devices taught by Ljungblad into the known powder bed fusion apparatus taught by DeMuth, in view of Shkolnik.  The heating IR and laser taught by Ljungblad would arrive at the powder bed from a different path than the two optical paths taught by DeMuth, in view of Shkolnik to produce the expected result of a system that incorporates IR with three laser optical paths, all with the purpose of heating, sintering, and melting the powder bed.  This combination which adds IR heating would yield the expected result of reducing the laser power required for powder sintering.

15 is rejected under 35 U.S.C. 103 as being unpatentable over DeMuth (US20170232637A1), in view of Shkolnik (US20170225393A1), as set forth above in the rejection of claim 14, and further in view of Amako (US5589955).

With respect to claim 15, Shkolnik teaches the means for projecting comprises the first optical arrangement and the projecting optics (Fig. 7, items 128, 140), f-theta lenses, that are optically coupled to receive the resulting spatially light modulated laser beam from the spatial light modulator (Fig. 7, item 124) and to project the resulting spatially light modulated laser beam onto the powder bed [0036-0037].  
DeMuth, in view of Shkolnik, is silent on projecting optics comprising a focusing Fourier transformational lens with a focusing lens realizing projection.
However, the prior art of Amako teaches a focusing Fourier transformational lens (Fig. 12, item 1201) with an auxiliary focusing lens (Fig. 12, item 1203; [Col. 11, lines 31-44]).  An advantage of Fourier lenses is their ability to eliminate higher order images and other spurious light for a sharply scribed projected pattern [Col. 11, lines 45-48].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the f-theta lenses taught by the apparatus of DeMuth, in view of Shkolnik, with the Fourier focusing lenses taught by Amako to obtain the predictable result of eliminating higher order images and other spurious light for a sharply scribed projected pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742